IN THE SUPREME COURT OF TENNESSEE
                             AT KNOXVILLE

                                                           FILED
                                                            January 11, 1999
LINDA S. SEALS,              )
                             )                            Cecil W. Crowson
     Plaintiff/Appellee,     )                           Appellate Court Clerk
                             )
v.                           )                    NO. 03S01-9704-CH-00044
                             )
ENGLAND/CORSAIR UPHOLSTERY )
MANUFACTURING COMPANY, INC., )
                             )
      Defendant/Appellant,   )
                             )
DINA TOBIN, DIRECTOR OF      )
THE DIVISION OF WORKERS’     )
COMPENSATION, TENNESSEE      )
DEPARTMENT OF LABOR,         )
SECOND INJURY FUND,          )
                             )
      Defendant/Appellee.    )



                          CONCURRING OPINION


       I concur in the majority's decision to remand this case to the trial court for

a determination as to the extent of the worker's vocational disability attributable

to the worker's subsequent physical and mental disabilities. I continue to adhere

to my dissent in Bomely v. Mid America Corp., 970 S.W.2d 929 (Tenn. 1998), in

which I concluded that Tenn. Code Ann. § 50-6-208(a) is applicable when there

is a subsequent injury and the employee is rendered permanently and totally

disabled. Subsection (b), however, should apply only when the employee is still

able to earn a wage or be gainfully employed but has received compensable

vocational disabilities that exceed 100 percent or 400 weeks of compensation.




                                   Janice M. Holder, Justice